DETAILED ACTION
Claims 1, 2, 4, 6-14, 16, 18-30 are presented for examination.
Claims 1, 2, 11, 13, 14, and 23 are amended.
Claims 3, 5, 15, and 17 are canceled.
Claims 25-30 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-8, filed on February 22, 2022, in response to the Final Rejection mailed on November 19, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 6-14, 16, 18-30 (renumbered as claims 1-26) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4, 6-14, 16, 18-30 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…receiving, … control information of a first subset of a set of non- zero-power (NZP) channel state information (CSI) reference signal (CSI-RS) (NZP CSI-RS) resources, a second subset of the set of NZP CSI-RS resources, and a set of resources for CSI interference measurement (CSI-IM), the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports, …; performing…, an interference measurement on at least the second subset … and the set of resources for CSI-IM in accordance with each NZP CSI-RS port … corresponding to an interference transmission layer, and in accordance with other interference not associated with any of the corresponding interference transmission layers, …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Kang et al., (hereinafter Kang), U.S. Publication No. 2019/0058517, which discloses a method for performing, by a user equipment (UE), a channel measurement associated with a channel state information (CSI) report on a first subset of a set of non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSLRS) resources [fig. 6, paragraphs 0249, 0344, 0350, 0351, 0369, 0378]. The cited portions of Kang do not disclose performing, an interference measurement on at least the second subset  and the set of resources for CSI-IM in accordance with each NZP CSI-RS port corresponding to an interference transmission layer, and in accordance with other interference not associated with any of the corresponding interference transmission layers. Therefore, Kang fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Marinier et al., (hereinafter Marinier), U.S. Publication No. 2013/0322376, which discloses a method including the paragraphs 0008, 0166, 0167, 016]. The cited portions of Marinier do not disclose the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports, performing, an interference measurement on at least the second subset and the set of resources for CSI-IM in accordance with each NZP CSI-RS port corresponding to an interference transmission layer, and in accordance with other interference not associated with any of the corresponding interference transmission layers. Therefore, Marinier fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Kang or Marinier disclose or render obvious individually or in combination the above italic limitations as claimed.

Claim 13, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469